Order denying defendant’s motion to open default unanimously affirmed, with twenty dollars costs and disbursements. Order granting plaintiff’s motion to punish for contempt unanimously affirmed, with twenty dollars costs and disbursements. The defendant having died on March 28, 1940, subsequent to the argument of the appeals, the above determinations are ordered to be entered nunc pro tunc as of March 15, 1940. (See Russell v. Butler Grocery Co., 240 App. Div. 31.) Present ■ — • Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.